                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN,
DIAMONIQUE FRANKLIN, and
ROSIE JONES,                                                  8:20CV8

                    Plaintiffs,
                                                              ORDER
       vs.

DEVELOPMENTAL SERVICES OF
NEBRASKA, INC., AUTISM CENTER
OF NEBRASKA, INC., OMNI
BEHAVIORAL HEALTH, and
ANGELA MITCHELL,

                    Defendants.


       Plaintiff Rosie Jones, a non-prisoner, filed a Motion for Leave to Proceed in
Forma Pauperis. (Filing No. 9.) Upon review of Plaintiff’s Motion, the court finds
that Plaintiff Rosie Jones is financially eligible to proceed in forma pauperis.

        IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff Rosie
Jones is advised that the next step in her case will be for the court to conduct an
initial review of her claims to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 13th day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
